Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive.
Applicant has added the new limitations of “a deformation of the at least one elastically deformable element is non-uniform during a movement between a fully extended position and a retracted position of the thigh extension” to independent claims 1 and 9. 
However, there are no support for non-uniform elastic deformation in the specifications. 
The examiner is not sure what makes the element deform in a non-uniform manner. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-15, 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 9 recite the new limitations of “a deformation of the at least one elastically deformable element is non-uniform during a movement between a fully extended position and a retracted position of the thigh extension”. 
However, there are no support for non-uniform elastic deformation in the specifications. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (8,162,397) in view of Norman et al. (7,458,637).
Regarding claim 1, Booth et al. disclose a thigh support for a seat comprising: a thigh support structure 20; and a thigh extension 28 formed on the thigh support structure, wherein the thigh extension is configured as an elastically deformable element 38.
However, Booth et al. fail to disclose a deformation of the at least one elastically deformable element 26 is non-uniform during (the crease line allows non-uniform deformation) 
Norman et al. disclose a deformation of the at least one elastically deformable element is non-uniform during a movement between a fully extended position and a retracted position of the thigh extension.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Norman et al. and use the crease line to create a non-uniform deformation in order to provide precise comfort to users of all shape and size with low cost.
Regarding claim 2, Booth et al. disclose the elastically deformable element 38 includes at least one leaf spring (col. 4, lines 45-50 discloses the element 38 is made of spring steel. The drawings shows the shape is flat leaf shaped).
Regarding claim 3, Booth et al. disclose the elastically deformable element 38 is made of spring steel (col. 4, lines 45-50).
Regarding claim 4, Booth et al. disclose the least one leaf spring has at least two ends including a first end 40 and a second end 42, wherein the first end 40 is a free end (free to bend and move) and the second end 42 is connectable to at least one seat component 12.
Regarding claim 8, Booth et al. disclose at least one retaining element 52 for retaining tension on the elastically deformable element, wherein the at least one retaining element is configured to move the at least one elastically deformable element from the fully extended position to at least one of the retracted position and a position between the fully extended position and the retracted position.
Regarding claim 21, Norman et al. disclose the at least one elastically deformable element 26 includes at least one preformed bend point (crease line)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Norman et al. and use the crease line to create a non-uniform deformation in order to provide precise comfort to users of all shape and size with low cost.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. in view of Norman et al. as applied to claim 1 above and further in view of Line et al. (9,902,293).
Regarding claims 5 and 6, Line et al. disclose the elastically deformable element includes a first leaf spring 140 (flex member) and a second leaf spring 62, wherein the first leaf spring has a free first end and a second end and the second leaf spring is arranged on a lower surface side of the first leaf spring.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Line et al. and use a second leaf spring under the first leaf spring in the invention of Booth et al. for the purpose of allowing the thigh support to be adjusted vertically.
Regarding claim 22, Line et al. disclose the at least one elastically deformable element 52 is biased upward toward the fully extended position in a free state.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Line et al. and use upward biased spring in the invention of Booth et al. for the purpose of allowing the thigh support to be adjusted vertically.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. in view of Norman et al. as applied to claim 1 above and further in view of Ferretti et al. (9,756,408).
Regarding claim 7, Ferretti et al. disclose the thigh support structure 72 includes a junction having at least two members 66 (two sides of the pan 64) each forming a flank side (figure 4 shows the edges of the members 66 are flanked to receive the thigh support) and limiting a receiving space of the junction for coupling of the thigh support structure to at least one seat component.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Ferretti et al. and use the flanked members to receive the thigh support in the invention of Booth et al. for the purpose of preventing the support from being damaged.
Claims 9, 10, 12-14, 16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. in view of Anzenberger et al. (10,640,011) and Norman et al. (7,458,637).
Regarding claim 9, Booth et al. disclose a seat, comprising: and a thigh support 20 coupled to the seat support, the thigh support including a thigh support structure having a thigh extension 28, wherein the thigh extension is movably adjustable between a retracted position and a fully extended position.
However, Booth et al. fail to disclose a backrest; a seat support coupled to the backrest. Instead, Anzenberger et al. disclose a backrest 12; a seat support 14 coupled to the backrest (col. 2, lines 35-50). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Anzenberger et al. and use a backrest with the seat support in the invention of Booth et al. because it provides additional support and safety to user with low cost. 
However, Booth et al. fail to disclose a deformation of the at least one elastically deformable element 26 is non-uniform during (the crease line allows non-uniform deformation) a movement between a fully extended position and a retracted position of the thigh extension.
Norman et al. disclose a deformation of the at least one elastically deformable element is non-uniform during a movement between a fully extended position and a retracted position of the thigh extension.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Norman et al. and use the crease line to create a non-uniform deformation in order to provide precise comfort to users of all shape and size with low cost.
Regarding claim 10, Anzenberger et al. disclose the backrest is pivotably coupled to the seat support (col. 2, lines 35-50). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Anzenberger et al. and use a pivotable backrest in the invention of Booth et al. in order to provide additional comfort with low cost. 
Regarding claim 12, Anzenberger et al. disclose a seat base 44 for supporting the seat support. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Anzenberger et al. and use a seat base in the invention of Booth et al. because it is simple, and efficient way to provide support. 
Regarding claim 13, Booth et al. disclose the thigh support 20 is at least one of longitudinally and pivotably adjusted relative to at least one of the seat support and the seat base.
Regarding claim 14, Booth et al. disclose the thigh extension 28 includes at least one elastically deformable element 38.
Regarding claim 16, Booth et al. disclose the at least one elastically deformable element 38 includes at least one leaf spring.
Regarding claim 17, Booth et al. disclose the least one leaf spring 38 has at least two ends 40, 42 including a first end and a second end, wherein the first end is a free end and the second end is connectable to the seat support.
Regarding claim 20. Booth et al. disclose at least one retaining element 52 for retaining tension on the at least one elastically deformable element, wherein the at least one retaining element is configured to move the elastically deformable element from the fully extended position to at least one of the retracted position and a position between the fully extended position and the retracted position.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. in view of Anzenberger et al. (10,640,011) and Norman et al. as applied to claim 14 above and further in view of Line et al. (9,902,293).
Regarding claims 18 and 19, Line et al. disclose the elastically deformable element includes a first leaf spring 140 (flex member) and a second leaf spring 62, wherein the first leaf spring has a free first end and a second end and the second leaf spring is arranged on a lower surface side of the first leaf spring.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Line et al. and use a second leaf spring under the first leaf spring in the invention of Booth et al. for the purpose of allowing the thigh support to be adjusted vertically.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636